HOFFMAN, Presiding Judge,
concurring.
I concur with the majority’s opinion in this case; however, I must take issue with one statement contained therein. The majority contends that, “Without doubt, the Mishawaka police violated the Fourth and Fourteenth Amendments when, without probable cause to arrest, they took Reid into custody and drove her to the police station.” Majority slip opinion, p. 1248.
I am not convinced that the arrest was illegal. The conduct of the officer was not particularly flagrant nor did he have some evil purpose in mind since the activity of the women was questionable.
However, since this is irrelevant to a proper consideration of the issue presented in this case, the statement made by the majority does not affect my vote.